                                            Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 1 of 6



                                      1   JAMES A. MARISSEN (SBN: 257699)
                                          jmarissen@grsm.com
                                      2   RACHEL A. WEITZMAN (SBN: 307076)
                                          rweitzman@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          5 Park Plaza, Suite 1100
                                      4   Irvine, CA 92614
                                          Telephone: (949) 255-6996
                                      5   Facsimile: (949) 474-2060

                                      6   Attorneys for Plaintiff
                                          MSC MEDITERRANEAN SHIPPING COMPANY S.A.
                                      7

                                      8                                UNITED STATES DISTRICT COURT

                                      9                               NORTHERN DISTRICT OF CALIFORNIA

                                     10

                                     11   MSC MEDITERRANEAN SHIPPING COMPANY                       CASE NO. []
Gordon Rees Scully Mansukhani, LLP




                                          S.A.,
                                     12                                                            COMPLAINT
      5 Park Plaza, Suite 1100




                                                         Plaintiff,
                                     13
         Irvine, CA 92614




                                                 v.
                                     14
                                          CELLMARK PAPER INC. and DOES 1-10,
                                     15
                                                         Defendants.
                                     16

                                     17

                                     18          COMES NOW, Plaintiff MSC MEDITERRANEAN SHIPPING COMPANY S.A.
                                     19   (“MSC” or “Plaintiff”), and for causes of action against CELLMARK PAPER INC.
                                     20   (“CELLMARK”) and DOES 1 through 10, inclusive (“Defendants”), complains and alleges in
                                     21   this Complaint as follows:
                                     22                                 I.    JURISDICTION AND VENUE
                                     23          1.      This is a maritime claim for breach of contract pursuant to an ocean contract of
                                     24   carriage, as well as negligence, related to the land and ocean carriage of cargo, which comprises
                                     25   an admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules of Civil Procedure
                                     26   and 28 U.S.C. § 1333(1).
                                     27          2.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(3) as Defendants are
                                     28   subject to the court’s personal jurisdiction pursuant to a valid and enforceable forum selection
                                                                                           -1-
                                                                                     COMPLAINT
                                             Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 2 of 6



                                      1   clause and this is a judicial district in which Defendants reside as provided by in section 28

                                      2   U.S.C. § 1391(b)(1).

                                      3                                          II.     THE PARTIES

                                      4          3.      Plaintiff MSC MEDITERRANEAN SHIPPING COMPANY S.A. is and was at

                                      5   all material times a foreign corporation duly organized under the laws of Switzerland, with a

                                      6   principal place of business located at 12-14 Chemin Rieu CH-1208, Geneva, Switzerland.

                                      7          4.      Plaintiff is informed, believes, and thereon alleges, that at all material times

                                      8   Defendant CELLMARK was a corporation duly organized under the laws of Delaware, with a

                                      9   principal place of business located at 88 Rowland Way, Ste. 300, Novato, California 94945.

                                     10          5.      Plaintiff is informed, believes, and thereon alleges, that at all material times, each

                                     11   of the Defendant Does 1-10 were responsible in some manner for the occurrences and injuries
Gordon Rees Scully Mansukhani, LLP




                                     12   alleged in this Complaint. Their names and capacities are currently unknown to Plaintiff. Plaintiff
      5 Park Plaza, Suite 1100




                                     13   will amend this Complaint to show such true names and capacities when the same have been
         Irvine, CA 92614




                                     14   ascertained. Plaintiff is informed, believes, and thereon alleges that each additional entity or

                                     15   individual is indebted to Plaintiff as hereinafter alleged, and that Plaintiff's rights against such

                                     16   additional entity or individual arise from such indebtedness.

                                     17                                  III.    FACTUAL ALLEGATIONS
                                     18          6.      Plaintiff MSC was, at all material times, an ocean transportation common carrier

                                     19   doing business in the United States with authority from the Federal Maritime Commission.

                                     20          7.      MSC issued Bill of Lading no MSCUZT185114 dated June 25, 2019 (the “MSC

                                     21   Bill”), listing CELLMARK as the named shipper for the shipment of forty-five (45) containers

                                     22   of paper, including inter alia, two containers, being container nos. TCNU8928207 and

                                     23   TCNU2803820 (the “Containers”) from Duluth, Minnesota, via the port in Montreal, Canada, to

                                     24   Melbourne, Australia (the “Shipment”).

                                     25          8.      Under the terms and conditions of the MSC Bill and pursuant to the International

                                     26   Convention for the Safety of Life at Sea (“SOLAS”), Defendants, including CELLMARK as the

                                     27   named shipper and “Merchant” under the terms and conditions applicable to the MSC Bill, were

                                     28
                                                                                            -2-
                                                                                       COMPLAINT
                                                Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 3 of 6



                                      1   required to accurately declare the proper weights of the Containers, otherwise referred to as

                                      2   verifying the gross mass of the Containers.

                                      3            9.     Specifically, the terms and conditions applicable to the MSC Bill state as follows:

                                      4            14 . DESCRIPTION OF GOODS AND MERCHANTS RESPONSIBILITY
                                      5            14.1 This Bill of Lading shall be prima facie evidence of the receipt by the Carrier
                                                   in apparent good order and condition, except as otherwise noted, of the total number
                                      6            of Containers or other packages or units indicated in the box entitled Carriers
                                                   Receipt on the front hereof.
                                      7
                                                   14.2 No representation is made by the Carrier as to the weight, contents, measure,
                                      8            quantity, quality, description, condition, temperature, marks, numbers or value of
                                                   the Goods and the Carrier shall be under no responsibility whatsoever in respect of
                                      9            such description or particulars.
                                     10            14.3 The Merchant warrants to the Carrier that the particulars relating to the Goods
                                                   as set out on the front hereof have been checked by or on behalf of the Merchant
                                     11            on receipt of this Bill of Lading and that such particulars, and any other particulars
Gordon Rees Scully Mansukhani, LLP




                                                   furnished by or on behalf of the Merchant, are adequate and correct. The Merchant
                                     12            warrants that the Goods are safely and securely packed in the Container….
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                                   14.6 The Merchant shall comply with all regulations or requirements of customs,
                                                   port and other authorities, and shall bear and pay all duties, taxes, fines, imposts,
                                     14            expenses or losses (including, without prejudice to the generality of the foregoing
                                                   Freight for any additional carriage undertaken), incurred or suffered by reason
                                     15            thereof, or by reason of any illegal, incorrect or insufficient declaration, marking,
                                                   numbering or addressing of the Goods, and shall indemnify the Carrier in respect
                                     16            thereof, including reasonable legal expenses and costs.
                                     17            10.    On or about June 22, 2019, the Containers were loaded aboard the vessel M/V

                                     18   MSC MARTINA in the port of Montreal, Canada.

                                     19            11.    On or about July 10, 2019, the Containers were discharged from M/V MSC

                                     20   MARTINA in the port of Gioia Tauro, Italy for transshipment.

                                     21            12.    On or about July 15, 2019, at the port of Gioia Tauro, Italy, the Containers were

                                     22   loaded aboard the vessel M/V MSC PHOENIX (the “Vessel”).

                                     23            13.    On or about July 23, 2019, when the Containers were in route to Melbourne,

                                     24   Australia, there was a collapse of containers, including the Containers, aboard the Vessel.

                                     25            14.    The collapse of containers, including the Containers, aboard the Vessel was

                                     26   caused by the inaccurate declaration of the verified gross mass of the Containers under the MSC

                                     27   Bill and SOLAS by Defendants, including CELLMARK.

                                     28   ///
                                                                                            -3-
                                                                                       COMPLAINT
                                             Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 4 of 6



                                      1          15.      The inaccurate declaration of the verified gross mass of the Containers by

                                      2   Defendants, including CELLMARK, caused the containers, including the Containers, on the

                                      3   Vessel to be stowed incorrectly with heavy containers loaded over light containers, which

                                      4   subsequently caused the containers, including the Containers, to collapse.

                                      5          16.      Due to the inaccurate declaration of the verified gross mass of the Containers

                                      6   under the MSC Bill and SOLAS by Defendants, including CELLMARK, which caused a

                                      7   collapse of containers, including the Containers, aboard the Vessel, MSC has been damaged in

                                      8   an amount no less than $772,660.43.

                                      9                                    IV.     CLAIMS FOR RELIEF

                                     10                                      FIRST CAUSE OF ACTION

                                     11                               BREACH OF MARITIME CONTRACT
Gordon Rees Scully Mansukhani, LLP




                                     12                                   (AGAINST ALL DEFENDANTS)
      5 Park Plaza, Suite 1100




                                     13          17.      MSC refers to and incorporates by reference as though fully set forth at length
         Irvine, CA 92614




                                     14   herein its allegations in paragraphs 1 through 16 above.

                                     15          18.      MSC transported and carried the Containers at the request and for the benefit of

                                     16   Defendants, including CELLMARK, in accordance with the terms and conditions of the MSC Bill.

                                     17          19.      MSC fully performed all of its obligations under the MSC Bill.

                                     18          20.      Under the terms of the MSC Bill and SOLAS, Defendants, including CELLMARK,

                                     19   were required to provide an accurate declaration of the verified gross mass of the Containers and

                                     20   agreed to be responsible and liable for any and all damages, liabilities, charges, costs, expenses

                                     21   and fees arising or resulting from its failure to provide an accurate declaration of the verified gross

                                     22   mass of the Containers.

                                     23          21.      Defendants, including CELLMARK, breached the terms of the MSC Bill by failing

                                     24   to provide an accurate declaration of the verified gross mass for the Containers, which

                                     25   subsequently caused the collapse of containers, including the Containers, aboard the Vessel during

                                     26   the Shipment.

                                     27          22.      As a direct and proximate result of Defendants’, including CELLMARK’s, breach

                                     28   or breaches of the MSC Bill, breach of warranty, and the matters set forth herein, MSC has
                                                                                     -4-
                                                                                       COMPLAINT
                                            Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 5 of 6



                                      1   incurred, and Defendants are liable to MSC for, damages in the amount no less than $772,660.43.

                                      2   MSC’s damages continue to accrue as MSC receives various new cargo claims due to the collapse

                                      3   of containers on the Vessel during the Shipment.

                                      4          23.     By reason of the foregoing, MSC sustained damages which will be shown with

                                      5   specificity at trial, no part of which has been paid by Defendants, although duly demanded, which

                                      6   are presently estimated to be no less than $772,660.43.

                                      7                                   SECOND CLAIM FOR RELIEF

                                      8                                             NEGLIGENCE

                                      9                                  (AGAINST ALL DEFENDANTS)

                                     10          24.     MSC refers to and incorporates by reference as though fully set forth at length

                                     11   herein its allegations in paragraphs 1 through 23 above.
Gordon Rees Scully Mansukhani, LLP




                                     12          25.     Defendants, including CELLMARK, owed a duty to MSC to provide an accurate
      5 Park Plaza, Suite 1100




                                     13   declaration of the verified gross mass of the Containers.
         Irvine, CA 92614




                                     14          26.     Defendants, including CELLMARK, breached and were negligent in exercising

                                     15   their duty by failing to provide an accurate declaration of the verified gross mass of the Containers.

                                     16          27.     As a direct and proximate result of the negligent acts or omissions committed by

                                     17   Defendants, including CELLMARK, MSC has suffered damages presently estimated to be no less

                                     18   than $772,660.43.

                                     19          28.     By reason of the foregoing, MSC sustained damages which will be shown with

                                     20   specificity at trial, no part of which has been paid by Defendants, although duly demanded, which

                                     21   are presently estimated to be no less than $772,660.43.

                                     22                                         THIRD CAUSE OF ACTION

                                     23                                          DECLARATORY RELIEF

                                     24                                      (AGAINST ALL DEFENDANTS)

                                     25          29.     MSC refers to and incorporates by reference as though fully set forth at length

                                     26   herein its allegations in paragraphs 1 through 28 above.

                                     27          30.     An actual controversy exists between the parties concerning their respective rights

                                     28   and duties because MSC contends, and Defendants dispute, that Defendants are responsible and
                                                                                     -5-
                                                                                      COMPLAINT
                                            Case 1:21-cv-05521-PAC Document 1 Filed 06/05/20 Page 6 of 6



                                      1   liable as alleged. MSC is entitled to a declaration as to such rights and duties of the parties and a

                                      2   declaration that Defendants are responsible and liable as alleged.

                                      3                                       PRAYER FOR RELIEF

                                      4          WHEREFORE, Plaintiff prays for relief as follows:

                                      5          1.      Declaratory relief, as alleged;

                                      6          2.      For judgement against Defendants for damages in a sum of not less than

                                      7                  $772,660.43, the precise amount to be determined at trial;

                                      8          3.      For judgement against Defendants for exemplary and/or punitive damages in an

                                      9                  amount to be determined at trial;

                                     10          4.      For reasonable attorneys’ fees;

                                     11          5.      For costs of suit herein incurred; and
Gordon Rees Scully Mansukhani, LLP




                                     12          6.      For such other and further relief as the Court may deem just and proper.
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                     14    Dated: June 5, 2020                             GORDON REES SCULLY MANSUKHANI,
                                                                                           LLP
                                     15

                                     16                                                    By:    /s/ James A. Marissen
                                                                                                  James A. Marissen
                                     17
                                                                                                  Rachel A. Weitzman
                                     18                                                           Attorneys for Plaintiff
                                                                                                  MSC MEDITERRANEAN SHIPPING
                                     19                                                           COMPANY S.A.
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                            -6-
                                                                                      COMPLAINT
